
	
		I
		112th CONGRESS
		1st Session
		H. R. 2849
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2011
			Ms. Richardson (for
			 herself, Mr. Stark,
			 Mr. Thompson of Mississippi,
			 Ms. Wilson of Florida,
			 Mr. Grijalva,
			 Ms. Brown of Florida, and
			 Mr. Conyers) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Homeland Security Act of 2002 to establish
		  the Office of Disability Integration and Coordination within the Federal
		  Emergency Management Agency, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Disability Integration and
			 Coordination Improvement Act.
		2.Office of
			 Disability Integration and CoordinationSection 513 of the Homeland Security Act of
			 2002 (6 U.S.C. 321b) is amended—
			(1)in subsection (b),
			 by striking and after the semicolon at the end of paragraph (1),
			 by redesignating paragraph (11) as paragraph (12), and by inserting after
			 paragraph (10) the following new paragraph:
				
					(11)serving as the head of the Office of
				Disability Integration and Coordination established under subsection (c);
				and
					;
				and
			(2)by adding at the
			 end the following new subsection:
				
					(c)Office of
				Disability Integration and Coordination
						(1)In
				generalThe Administrator
				shall establish within the Agency the Office of Disability Integration and
				Coordination (in this subsection referred to as the
				Office).
						(2)MissionThe
				Administrator shall, in consultation with the National Council on Disability,
				State, local, and tribal governments, private sector entities, and
				nongovernmental organizations, including faith-based and other community
				humanitarian relief entities, use the Office to implement strategies and
				activities in support of the responsibilities of the Disability Coordinator
				under this section and as assigned by other provisions of law or by the
				Administrator.
						(3)StaffingThe
				Disability Coordinator—
							(A)subject to
				subparagraph (B), shall maintain staffing levels of the Office that are
				commensurate with the current and projected workload;
							(B)shall maintain not
				less than 10 full-time, permanent personnel of the headquarters office of the
				Agency who are properly trained to implement the Office’s mission, and who
				shall be assigned to the Regional Offices as necessary; and
							(C)shall periodically
				evaluate the staffing levels of the headquarters office of the Agency.
							(4)Performance
				measuresThe Administrator, in coordination with the Disability
				Coordinator and in consultation with the National Council on Disability, State,
				local, and tribal governments, private sector entities, and nongovernmental
				organizations, including faith-based and other community humanitarian relief
				entities, shall establish performance measures for the Office that are
				specific, measurable, achievable, and relevant, including but not limited
				to—
							(A)ensuring the
				timely development, update, integration, and dissemination of information,
				including policy guidance, training materials, and other planning tools for
				State, local, and tribal government officials and other appropriate
				stakeholders; and
							(B)ensuring the integration of people with
				disabilities into emergency, preparedness, protection, mitigation, evacuation,
				sheltering, transition, resiliency, and recovery plans.
							(5)Annual
				reportThe Administrator shall submit annual reports to Congress
				on—
							(A)the progress achieved by the Office in
				implementing strategies and activities in support of the responsibilities of
				the Disability Coordinator as stated under this section; and
							(B)specific barriers
				noted in achieving such
				progress.
							.
			
